Upton, J. This was a bill in equity filed by appellant against appellee in the Circuit Court of Will County, praying for an accounting, etc. The bill was filed December 1, 1887. Answer thereto being filed, and issue taken by replication, the cause was referred to the master of that court, to hear proofs and state an account between the parties as prayed, etc. Proofs were taken and reduced to writing by the master, and an account between the parties duly stated, report being made, which, with the evidence taken, was filed in the Circuit Court. By this report the master found due to appellee (defendant below) from appellant (complainant below) the sum of $202.43. Numerous excep> tions were taken to the findings and report of the master,' by him overruled, and the same were renewed in the Circuit Court, and were then again heard and overruled, and a decree entered in that court for the appellee for the amount so found due by the master. To which appellant excepted and appealed to this court. It seems from the evidence taken by the master that the appellant is the widow of one James H. Wilson, now deceased, who in his lifetime was a resident of Lock port, in Will County, and was engaged in loaning money. In such business he was accustomed to employ appellee, who was a justice'of the peace in that village, as he needed advice or assistance. Upon the death of her husband apipellant became possessed of his estate, consisting in whole or in part of notes and indebtedness due and to become due for moneys so loaned, in the collection of which and reloaning the same she employed appellee to assist her, and in so doing from time to time notes due appellant were pfiaced by her in the hands of appellee to collect and reloan the money upon her account, which from time to time appellee did, as requested, sometimes playing the moneys received on collection directly to appellant, and sometimes reloaning "the same, taking notes in her name and delivering the same to her, but no general or specific account of these various transactions was kept by either party, or settlement made, from the commencement, in 1877, until the filing of the bill of compfiaint herein in 1887. In 1880 appellant removed 'to the city of Chicago to reside. In 1887 she demanded that a pipeline surrender all moneys, notes, demands and evidence of indebtedness due her, with an account of his receipts, disbursements and expenses incurred or claimed by appellee in transacting the business before stated. Appellee thereupon surrendered to her all such notes, securities and moneys in his hands or possession to her belonging, as he claims, with a statement of his actings and doings in such transactions, including an account stated of receipts and disbursements of moneys and the amount due> etc. This account was not transcribed from any book of accounts, for none were kept by either party, but was made from memory, aided by such data and memoranda as appellee could obtain. The account as rendered not being satisfactory to appellant this suit was commenced, the proofs taken, and cause heard, with the result above indicated. We have carefully studied this record and the evidence and proofs therein contained, in the light of the arguments of the respective counsel, and from the large volume of evidence taken we are not able, within reasonable compass, to review it in detail. We shall content ourselves by the statement of one conclusion therein, merely: Numerous exceptions were filed to the master’s report, to the overruling of which by the chancellor complaint is made, and upon which alone the error is claimed for which this appeal is taken, a few only of which we shall specifically refer to. The first exception is not well taken. The $24.57, taken as the basis in stating the account complained of, seems to be conceded to have been correct by the counsel for appellant, in his argument, called “ a letter” to the master, under date of August 12, 1887, and he ought not now complain that the master in stating the account adopted his theory. Besides, upon close examination we are fully satisfied that both appellant’s counsel and the master were correct in taking that as the basis of the account on August 12, 1887. Fifteenth exception: Appellant insists that the allowance of the sum of $438.34 to appellee, as credit for expenses from February 17, 1877, to January 4, 1880, etc., was a mistake of the master, and not discovered by counsel until too late to be availed of, etc. In this appellant’s, counsel is mistaken. The items composing this expense account complained of appeared in the account stated by appellant’s accountant, Dyrenforth, as shown by his deposition taken August, 1888. These items were contained in the account rendered by appellee to appellant in 1887, and furnished the accountant, from which to make the statement of accounts by appellant. The account as there stated by appellant, through her accountant, Dyrenforth, was then admitted and claimed to be correct by complainant, and it is too late now to question it. Besides, under the evidence we have no doubt of its correctness. The further claim that appellee should be charged with the sum of $540, paid him July 8, 1882, by one Michael Schell, is not sustained by the evidence ; it was not properly chargeable to appellee. The evidence, we think, establishes the fact that the complainant received that money herself; it was paid her by appellee at the time of the execution of the release of-the mortgage by complainant given to secure the notes, as we think is fully shown by the evidence. The other errors assigned in overruling exception to the master’s report we have also carefully examined, and from such examination we find no error in the entire account as stated by the master, or in the decree rendered thereon, and finding no error in this record, that decree is affirmed. Decree affirmed.